UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2011 Commission file number: 000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in Its Charter) California 33-0984450 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. EmployerIdentification No.) 1945 S. Rancho Santa Fe Road, San Marcos, California, 92078 (Address of Principal Executive Offices) 760-591-0089 (Registrant's Telephone Number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of“large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of August 10, 2011, there were 17,037,812 shares of the issuer's Common Stock, no par value, issued and outstanding. OMNITEK ENGINEERING CORP. Quarterly Report on Form 10-Q For the Quarterly Period Ended June 30, 2011 INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosure About Market Risk 12 Item 4T. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 14 Item 5. Other Information 14 Item 6. Exhibits 14 ii PART I - FINANCIAL INFORMATION Item 1- Financial Statements The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' deficit in conformity with generally accepted accounting principles in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the consolidated results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Our unaudited consolidated balance sheet as of June 30, 2011 and our unaudited consolidated statements of operations for the six month periods ended June 30, 2011 and 2010, and the unaudited consolidated statements of cash flows for the six month periods endedJune 30, 2011 and 2010, are attached hereto and incorporated herein by this reference. 1 OMNITEK ENGINEERING CORP. Balance Sheets ASSETS June 30, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance of $10,000 Accounts receivable -related party - Inventory Deposits Total Current Assets FIXED ASSETS, net - OTHER ASSETS Intellectual property, net Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued expenses - related parties Accounts payable - related parties Customer deposits Total Current Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, 25,000,000 shares authorized no par value 17,037,812 and 15,659,829 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. 2 OMNITEK ENGINEERING CORP. Statements of Operations (unaudited) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, June 30, June 30, June 30, REVENUES $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES General and administrative Research and development expense Depreciation and amortization expense Total Operating Expenses LOSS FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense - ) - ) Interest income 1 1 Total Other Income (Expense) 1 ) 1 ) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements. 3 OMNITEK ENGINEERING CORP. Statements of Stockholders' Equity Additional Total Common Stock Paid-In Accumulated Stockholders' Shares Amount Capital Deficit Equity Balance, December 31, 2009 $ $ $ ) $ Common stock issued in - - payment of debt Common stock forfeited ) - Common stock cancelled as ) collateral for note payable - Common stock issued for services - - Compensation expense recognized on options and warrants - - - Net loss for the year ended December 31, 2010 - - - ) ) Balance, December 31, 2010 ) Value of options and warrants issued for services (unaudited) - - - Common stock issued for cash (unaudited) - - Exercise of warrants for cash (unaudited) - - Exercise of warrants for services (unaudited) - Net loss for the six months ended June 30, 2011 (unaudited) - - - ) ) Balance, June 30, 2011 (unaudited) $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 4 OMNITEK ENGINEERING CORP. Statements of Cash Flows (unaudited) For the Six For the Six Months Ended Months Ended June 30, June 30, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Amortization and depreciation expense Options and warrants granted Contributed interest - Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable-related parties ) Deposits Inventory ) ) Accounts payable and accrued expenses ) Customer deposits ) Accrued expenses-related parties ) Net Cash Used in Operating Activities ) ) INVESTING ACTIVITIES Purchase of intellectual property - ) Purchase of property and equipment ) - Net Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Issuance of common stock for cash - Exercise of warrants for cash - Repayment of note payable - ) Net Cash Provided by Financing Activities ) NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOWS CASH PAID FOR: Interest $
